     Case 2:17-cv-00246-PA-E Document 129 Filed 04/13/21 Page 1 of 2 Page ID #:1571



 1

 2

 3

 4

 5

 6

 7

 8                            UNITED STATES DISTRICT COURT
 9                           CENTRAL DISTRICT OF CALIFORNIA
10

11   SEAN ROBBINS,                 )          NO. CV 17-246-PA(E)
                                   )
12             Plaintiff,          )
                                   )
13        v.                       )          ORDER ACCEPTING FINDINGS,
                                   )
14   LT. J. CORTEZ, ET AL.,        )          CONCLUSIONS AND RECOMMENDATIONS
                                   )
15             Defendants.         )          OF UNITED STATES MAGISTRATE JUDGE
     ______________________________)
16

17

18         Pursuant to 28 U.S.C. section 636, the Court has reviewed the
19   Fourth Amended Complaint, all of the records herein and the attached
20   Report and Recommendation of United States Magistrate Judge.             Further,
21   the Court has engaged in a de novo review of those portions of the
22   Report and Recommendation to which any objections have been made.                The
23   Court accepts and adopts the Magistrate Judge’s Report and
24   Recommendation.
25

26         IT IS ORDERED that: (1) Judgment shall be entered dismissing the
27   action without prejudice; and (2) the Motion is otherwise denied.
28   ///
     Case 2:17-cv-00246-PA-E Document 129 Filed 04/13/21 Page 2 of 2 Page ID #:1572



 1         IT IS FURTHER ORDERED that the Clerk serve forthwith a copy of

 2   this Order, the Magistrate Judge’s Report and Recommendation and the

 3   Judgment of this date on Plaintiff and counsel for Defendants.

 4

 5               DATED: April 13, 2021.

 6

 7
                                              _______________________________
                                              ____
                                                _ ____
                                                __  __
                                                     ____
                                                        _
                                                        _____________
                                                                    __________
 8                                                    PERCY
                                                       PERCY ANDERSON
                                               UNITED STATES
                                                       STATES DISTRICT JUDGE
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                              2
